EXHIBIT 10.21K

Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

FIFTEENTH AMENDMENT

TO THE

RESTATED AND AMENDED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC

This FIFTEENTH AMENDMENT (the “Amendment”) is made by and between CSG Systems,
Inc. (“CSG”) and Comcast Cable Communications Management, LLC (“Customer”). The
Effective Date of this Amendment is the date last signed below. CSG and Customer
entered into a certain Restated and Amended CSG Master Subscriber Management
System Agreement (CSG document #2296663) dated July 1, 2008 (the “Agreement”)
and now desire to amend the Agreement in accordance with the terms and
conditions set forth in this Amendment. If the terms and conditions set forth in
this Amendment shall be in conflict with the Agreement, the terms and conditions
of this Amendment shall control. Any terms in initial capital letters or all
capital letters used as a defined term but not defined in this Amendment shall
have the meaning set forth in the Agreement. Upon execution of this Amendment by
the parties, any subsequent reference to the Agreement between the parties shall
mean the Agreement as amended by this Amendment. Except as amended by this
Amendment, the terms and conditions set forth in the Agreement shall continue in
full force and effect according to their terms.

CSG and Customer agree to the following as of the Effective Date:

 

1. Pursuant to the Fourth Amendment to the Agreement, dated April 13, 2010 (CSG
#2302715 v1.10) (the “Fourth Amendment”), a limited version of CSG’s Direct
Sales Express™ (“Limited DSX”) was added to the Agreement. Customer now desires
to use, and CSG agrees to provide, the full service version of CSG’s Direct
Sales Express (“Direct Sales Express – Full Service Version”).

 

2. Upon migration from Limited DSX to Direct Sales Express – Full Service
Version, Schedule B-1 of the Agreement shall be amended by deleting the Product
Description for the Limited DSX in its entirety as well as any and all
references to the Limited DSX as a CSG Product.

 

3. Schedule C of the Agreement, entitled “RECURRING SERVICES,” shall be amended
to add the following to the list of Recurring Services:

Direct Sales Express – Full Service Version

 

4. Schedule C shall be further amended by adding the Service description for
Direct Sales Express – Full Service Version as Exhibit C-20, which is attached
hereto and incorporated herein by this reference.

 

5. CSG and Customer agree that the pricing set forth in the Fourth Amendment for
Limited DSX shall remain in effect until such time as CSG and Customer have
completed the migration from Limited DSX to Direct Sales Express – Full Service
Version. Upon completion of the migration, Schedule F, CSG Services, shall be
amended to add a new Section IX. entitled “Direct Sales Express – Full Service
Version.” The fees set forth below shall supersede the fees specified in the
Fourth Amendment for Limited DSX:



--------------------------------------------------------------------------------

*** Confidential Treatment Requested and the Redacted Material has been
separately filed with the Commission.

 

CSG SERVICES

IX. Direct Sales Express – Full Service Version

 

Description of Item/Unit of Measure

   Frequency    Fee  

1. Direct Sales Express – Full Service Version

     

Ÿ Tier I—Per user for up to and including *** active and unique named users
(Note 1)

   *******    $ *****   

Ÿ Tier II—Per user for *** ** ***** active and unique named users

   *******    $ *****   

Ÿ Tier III—Per user for ***** ** *active and unique named users

   *******    $ *****   

Ÿ Tier IV—Per user for *****or more active and unique named users (Note 2)

   *******    $ *****   

2. Implementation/Integration

     

Ÿ Implementation fee (per CSG market) (Note 3)

   Per Request    $ *********   

Ÿ Implementation fee (per Amdocs market) (Note 3)

   Per Request      Quote   

Ÿ Integration fee for ****** (Note 4)

   Per Request      Quote   

 

Note 1: For clarification purposes and for purposes of the Fourteenth Amendment
an “active and unique named user” shall be defined by each unique Direct Sales
Representation (DSR) that logged into DSX within the billing period, regardless
of the frequency that a DSR uses the service’s functionality. These volumes will
be accounted for from the **** of the current ***** to the **** of the following
***** on a CSG specified system-generated monthly billing report. DSR logins are
defined and maintained by the Customer within the DSX administration tool.

Note 2: CSG and Customer agree that the pricing set forth in the table IX
directly above under CSG Services is in anticipation that Customer will utilize
DSX – Full Service Version in excess of ***** active and unique named users per
*****, which shall include CSG and ******. The Parties agree that in the event
Customer is not utilizing DSX – Full Service Version with a minimum *** active
and unique named users from ****** market(s), the Tier IV fee per active and
unique named users will be $***** instead of $***** per *****.

Note 3: Each implementation for Direct Sales Express Services will be set forth
in a mutually agreeable Statement of Work.

Note 4: Integration/Development efforts to support DSX with ****** will require
assistance from Comcast in obtaining an NDA and Interface Specifications.

 

6. CSG and Customer agree that integration of DSX into Customer’s ****** Markets
will require the assistance of Customer in obtaining a Confidentiality Agreement
between CSG and ******. Customer shall also work with CSG and ****** to create
Interface Specifications with the Amdocs legacy billing system.

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

 

COMCAST CABLE COMMUNICATIONS

MANAGEMENT, LLC (“CUSTOMER”)

   CSG SYSTEMS, INC. (“CSG”) By: /s/ Peter Kiriacoulacos    By: /s/ Joseph T.
Tuble Name: Peter Kiriacoulacos    Name: Joseph T. Ruble Title: Executive Vice
President & Chief Procurement Officer    Title: EVP, CAO & General Counsel Date:
7-17-12    Date: 7-20-12

 

2 / 3



--------------------------------------------------------------------------------

*** Confidential Treatment Requested and the Redacted Material has been
separately filed with the Commission.

Exhibit C-20

Direct Sales Express – Full Service Version

Direct Sales Express™ (“DSX”) – (Full Service Version) is a Service that
automates and streamlines the order entry and scheduling processes for mobile
direct sales channel operations in broadband organizations. This service
functionality includes the following primary components:

 

•  

Lead/prospect management – activity, interaction and status tracking of prospect
database; lead prioritization and routing

 

•  

Sales force management – resource scheduling; route optimization; mapping

 

•  

Order management – ACP Enhanced Campaigns integration to CSG products and
services; customer and order details; risk management; and scheduling

 

•  

Direct Sales Express™ mobile application – offer presentation; order processing;
scheduling; payment processing; signature capture; receipt printing, via any web
enabled Mobile/PDA device that complies with the current DSX designated
environment guide (as updated and published quarterly by CSG)

 

•  

Job processing– equipment transaction; addressable commands; job start/end;
signature capture and job receipt; and resolution codes

 

3 / 3